Citation Nr: 1603221	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling prior to March 29, 2013.

2.  Entitlement to an increased rating for PTSD, currently rated as 70 percent disabling since March 29, 2013. 

3.  Entitlement to an increased rating for asthmatic bronchitis, currently rated as 30 percent disabling.  

4.  Entitlement to service connection for bilateral hearing loss disability. 

5.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss disability.  

6.  Entitlement to service connection for reflux esophagitis and mild gastritis, to include as due to exposure to environmental hazards during service in the Persian Gulf.
7.  Entitlement to service connection for anxiety with depression.

8.  Entitlement to an increased rating for sexual dysfunction, currently rated as non-compensable.  

9.  Entitlement to total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1988 to May 1988, and on active duty from September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In October 2012, in pertinent part, the Board remanded the claims of service connection for reflux esophagitis and mild gastritis; service connection for sexual dysfunction; service connection for anxiety with depression; and service connection for respiratory disability, claimed as bronchitis.  

Following the Board's remand, in a November 2013 rating decision, the RO granted service connection for asthmatic bronchitis with an evaluation of 30 percent effective December 4, 2006; and service connection for sexual dysfunction with an evaluation of 0 percent effective December 4, 2006.  

In November 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of that proceeding is of record and has been associated with the claims file. During the Board hearing, it is noted that the Veteran submitted additional evidence along with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015). 

The issues of increased ratings for PTSD and asthmatic bronchitis; service connection for bilateral hearing loss disability, tinnitus, and reflux esophagitis and mild gastritis; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issue of entitlement to service connection for anxiety with depression be withdrawn.  

2.  Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issue of entitlement to an increased rating for sexual dysfunction, currently rated as non-compensable, be withdrawn.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for anxiety with depression have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for sexual dysfunction, currently rated as non-compensable, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 

Under 38 C.F.R. § 20.204, only an appellant, or an appellant's authorized representative, may withdraw an appeal.  An appeal may be withdrawn as to any or all issues involved in the appeal.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2015).  

During the November 2015 Board hearing, the Veteran and his authorized representative stated on the record that the Veteran wished to withdraw the issues of entitlement to service connection for anxiety with depression and entitlement to an increased rating for sexual dysfunction.  Because the Veteran and his authorized representative has clearly indicated the Veteran's wish to withdraw these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are therefore dismissed.





ORDER

The claim as to entitlement to service connection for anxiety with depression is dismissed.

The claim as to entitlement to an increased rating for sexual dysfunction, currently rated as non-compensable, is dismissed.


REMAND

The Board finds that a remand is warranted for the claim for service connection for reflux esophagitis and mild gastritis, as the RO failed to substantially comply with the Board's October 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its October 2012 remand, the Board directed the VA examiner to address the Veteran's contentions of chronic gastrointestinal symptomatology during and since service and the private medical records indicating that the Veteran has been diagnosed with reflux esophagitis and mild gastritis since 1993.  The VA examiner did not address the Veteran's contentions or the private medical records in providing his opinion and rationale.  

As to the claims for service connection for bilateral hearing loss and tinnitus, the August 2011 VA examination report does not indicate that the examiner considered the Veteran's military occupational specialty (MOS) as a motor transport operator during his active service in 1998.  The Veteran asserted that while working as a motor transport operator during service he was exposed to loud noises from trucks causing hearing loss in service.  The Board finds that the examination report is inadequate.   

As to the claims for an increased rating for PTSD and asthmatic bronchitis, the evidence of record suggests that the disabilities may have worsened. Thus, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service connected PTSD and asthmatic bronchitis.  
The Board finds that the issue of TDIU is inextricably intertwined with the claims for increased disability ratings on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for the issues on appeal.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the RO should notify the Veteran of such and describe the efforts used in requesting these records.

2.  After obtaining any additional medical evidence, the RO shall request an opinion from the appropriate examiner as to whether the Veteran's reflux esophagitis and mild gastritis is directly related to service.  If an examination is necessary to provide the required opinion, schedule such with the Veteran.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  

Based on a review of the entire record and a history provided by the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's reflux esophagitis and mild gastritis had its clinical onset during service or is otherwise related to an event or incident in service.

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  Specifically, the examiner must discuss the Veteran's contentions of chronic gastrointestinal symptomatology during and since service and the private medical records of record that indicated that the Veteran has been diagnosed with reflux esophagitis and mild gastritis since 1993.  

If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

3.  After obtaining any additional medical evidence, the RO shall request opinions from the appropriate examiner as to whether the Veteran's bilateral hearing loss and tinnitus are directly related to service.  If an examination is necessary to provide the required opinion, schedule such with the Veteran.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  

Based on a review of the entire record and a history provided by the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss and/or tinnitus had its clinical onset during service or is otherwise related to an event or incident in service.

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  Specifically, the examiner must discuss the Veteran's original MOS as a motor transport operator and his contentions regarding being treated for hearing loss during service and allegedly being told by a private medical examiner that his hearing loss is related to service.  

If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

4.  After obtaining any additional medical evidence, schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected PTSD.

The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

5.  After obtaining any additional medical evidence, schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected asthmatic bronchitis.

The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

6.  After completion of #1-5 above, the RO should schedule the Veteran for an examination as to his status for total disability for individual employability (TDIU) based on his service-connected disabilities.

7.  After completion of the above development, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


